--------------------------------------------------------------------------------


LICENSE AGREEMENT


This LICENSE AGREEMENT (“License Agreement”) is entered into as of November 30,
2004, between Century 21 Real Estate Corporation (“Licensor”), a Delaware
corporation, with a business address of 1 Campus Drive, Parsippany, New Jersey
07054, and 2lst Century Insurance Group (“Licensee”), a Delaware corporation,
with a business address of 6301 Owensmouth Avenue, Woodland Hills, CA 91367.


RECITALS


A.  Licensor asserts rights in and to a family of trade names and federally
registered trademarks and service marks containing the word CENTURY and the
numeral 21 (including CENTURY 21 and 21st CENTURY either alone or in combination
with other words or designs), used with a variety of services, including real
estate brokerage, insurance, mortgage, home warranty and related goods and
services.


B.  Licensee is engaged in the business of providing auto, motorcycle, personal
umbrella, and home insurance services primarily through its subsidiaries. No
later than 1967, Licensee (through itself or its subsidiaries) began using the
mark 20TH CENTURY INSURANCE. After the turn of the century, Licensee asserts it
began (through itself or its subsidiaries) using the mark 21ST CENTURY
INSURANCE. Similarly, no later than 1988, Licensee asserts it began using
(through itself or its subsidiaries) the marks 21ST CENTURY and 21ST CENTURY
CASUALTY.


C.  Licensee desires to use trade names and service marks containing “21st” (or
“twenty-first”) followed by the word CENTURY, i.e. 21ST CENTURY INSURANCE, 21ST
CENTURY, 21ST CENTURY INSURANCE GROUP, 21ST CENTURY INSURANCE COMPANY, 21ST
CENTURY CASUALTY COMPANY, and related marks as set forth on Schedule A
(collectively “the Licensed Marks”) in connection with insurance services (“the
Licensed Services”) in all geographic areas of the United States. To resolve any
question about Licensee's rights to use the such trade names and service marks
in all such geographic areas in the United States and to avoid any likelihood of
confusion among consumers, the parties have agreed to enter into this License
Agreement.


D.  Licensee has and will continue to assume responsibility for all operations
of its business and to adhere to the guidelines stated herein relating to the
nature and quality of services sold under the Licensed Marks.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


     

--------------------------------------------------------------------------------

 


PART 1. GRANT OF LICENSE



1.1  Upon the terms and conditions set forth herein, Licensor hereby grants to
Licensee a renewable license to use the Licensed Marks in all geographic areas
of the United States, its territories and possessions, (the “Licensed
Territory”) as a trade name and service mark in connection only with the
Licensed Services. Approved versions of the Licensed Marks are attached hereto
as Schedule A. Although this License Agreement covers only the United States,
Licensor agrees to grant, to the extent possible under foreign law, equivalent
licenses upon comparable financial terms to Licensee for additional countries
upon request of Licensee, with any modification required by the foreign law in
such country to be negotiated in good faith between the parties.


1.2  Licensee may also use the Licensed Marks in combination with Licensee’s
Roman Column Design mark, other marks or with generic or descriptive words
relating to insurance services. For example, 21ST CENTURY INDEMNITY is
permissible. Licensee may also use other words in advance of the mark, such as
AIG 21st CENTURY INSURANCE, so long as Licensee has permission from the owner of
any other mark used and so long as the uses of any other mark in such a
combination does not suggest any affiliation with any direct real estate
competitor of Licensor (such as ReMAX or Prudential). Licensee will provide
prior written notice to Licensor if Licensee uses the Licensed Marks in a
version not on Schedule A, and Schedule A will be deemed amended to include the
new version. If Licensor believes that the new version would impair its rights
in the Licensed Marks or is contrary to the purpose of this License Agreement,
it may object to the new version, and an arbitral tribunal under Part 17 will
decide the matter if the parties are unable to reach an agreement.


1.3  This License Agreement is exclusive for the Licensed Marks and any other
mark allowed by Part 1.2. In light of such exclusivity, neither Licensor nor any
other licensee of Licensor shall use the Licensed Marks or any other mark
allowed by Part 1.2 for the Licensed Services.


1.4  Unless terminated earlier pursuant to Part 6 of this License Agreement,
this License Agreement shall remain in effect for 30 years and shall be
automatically renewed for successive 30-year periods for every territory covered
by this License Agreement. The License Agreement shall not renew as to any
territory terminated earlier pursuant to Part 6 of this License Agreement.


1.5  It is understood and agreed that this License Agreement applies solely to
the use of the Licensed Marks in connection with the Licensed Services, unless
prior written consent is obtained from Licensor; however, use of the Licensed
Marks on promotional items such as key chains, pens and other office supplies,
and clothing typically used for promotional purposes (such as T-shirts and caps)
is permitted under this License Agreement.


1.6  Nothing contained in this License Agreement shall be construed as an
assignment or grant to the Licensee of any right, title, or interest in or to
the Licensed Marks, it being understood that all rights relating thereto are
reserved by Licensor, except for the license to use the Licensed Marks as
provided in this License Agreement.


1.7  Nothing contained in this License Agreement shall be construed to prohibit
Licensee or its Affiliates from seeking to be admitted to transact insurance
using the Licensed Marks in states and other jurisdictions of the United States
or in other countries in which they are not currently licensed.


    - 2 -  

--------------------------------------------------------------------------------

 


1.8  This License Agreement does not grant Licensee any right to use the name or
mark CENTURY 21.


1.9  Licensor shall not grant any other person the right to use the Licensed
Marks, without first obtaining the consent of Licensee. Licensor retains the
right to license the Licensed Mark as part of a bona-fide settlement with any
third party who is located outside of California, Nevada, Arizona, or Washington
and who has demonstrable common law rights pre-dating 1999 in a mark that is
confusingly similar to the Licensed Mark, provided that the Licensee consents to
such license as part of a settlement, with Licensee's consent not to be
unreasonably withheld.



PART 2. OBLIGATIONS OF THE PARTIES



2.1  Licensee shall pay an annual royalty of $1,000 due upon execution of this
Agreement and payable on January 15 of each succeeding year so long as this
Agreement remains in effect. Licensor shall notify Licensee in writing of any
failure to make such payment, and not withstanding any more general provision to
the contrary, and providing payment is made within 30 days of written
notification, such payment shall be treated as paid when originally due.


2.2  Licensor and its duly authorized designees shall have the right, during all
reasonable business hours and with reasonable prior notice, to review the manner
in which the Licensed Marks are used and displayed in advertisements, signs, or
printed materials.


2.3  Licensee shall assume all responsibility for the operation of its business,
including but not limited to leasing office space, hiring employees and
independent contractors, collecting and remitting any applicable sales tax,
hiring, licenses and work of subcontractors, compliance with applicable laws and
regulations, maintaining proper business accounts, maintaining all proper
licenses and permits, and maintaining and paying for all operational costs.



PART 3. LICENSOR’S TITLE AND PROTECTION OF RIGHTS



3.1  Licensee acknowledges that Licensor owns rights in its family of names and
marks containing Century and 21, including the famous CENTURY 21 mark. Licensee
agrees that it will not contest the validity of the Licensed Marks, or the
CENTURY 21 Mark, or the use, ownership, or registration thereof by Licensor
and/or its assigns, or related companies, and further acknowledges and agrees
that all use of the Licensed Marks by Licensee shall inure to the benefit of
Licensor and/or its assigns and related companies pursuant to Section 5 of the
Federal Trademark Act, 15 U.S.C. § 1055. This Part 3.1 is subject to Part
6.4(b).


    - 3 -  

--------------------------------------------------------------------------------

 


3.2  In the event any third party begins using the Licensed Marks (or any
confusingly similar mark) for the Licensed Services (or any confusingly similar
good or service) after the date of this Agreement without the express written
permission of Licensor and Licensee, Licensor will act to stop such unauthorized
use if in Licensor’s reasonable business judgment such action is reasonable and
warranted. In the event that Licensor initiates any proceedings related to the
Licensed Marks on the Licensed Services, Licensor shall consult with Licensee on
the course of the litigation and, at Licensee’s sole discretion and expense,
will allow Licensee to participate as a party to the litigation. Licensor and
Licensee shall cooperate with each other in connection with such litigation by
providing such information as is reasonably necessary to obtain a successful
outcome. Moreover, for any infringement related to the Licensed Marks, Licensor
and Licensee will obtain the other’s consent before settling a claim or
prosecuting an action, which consent shall not be unreasonably withheld.
Licensor will continue to protect its marks and prevent infringement thereof
according to the same standards it has used in the past. Any monetary award or
settlement amount collected from a third party that has engaged in unauthorized
use of the Licensed Marks will be used first to cover any legal fees, costs, or
other expenses incurred by Licensor and Licensee in connection with the case on
a pro rata basis, and any remaining balance will then be paid to compensate
Licensee for any lost sales or other injury to Licensee including injury to the
value of the exclusive license to use the Licensed Marks. Any balance remaining
after Licensee has been compensated for its actual injuries will then be paid to
Licensor.


3.3  If within 10 business days of receiving notice from Licensee of any alleged
infringement, Licensor either declines or fails to take action against a
potential infringer, Licensee may initiate such proceedings at Licensee’s own
expense. In the event that Licensee initiates any proceedings related to the
Licensed Marks on the Licensed Services, Licensee shall consult with Licensor on
the course of the litigation, but Licensee shall direct the litigation.
Moreover, in the event that Licensee initiates any proceedings, Licensor agrees
to either join as a party or otherwise provide such cooperation and assistance
as may be reasonably necessary to insure a successful outcome by Licensee, and
Licensor shall bear its own costs of participation in such litigation. Likewise,
in the event that Licensee initiates any proceeding relating to the Licensed
Marks, Licensee will obtain Licensor’s consent in settling a claim or
prosecuting an action, which shall not be unreasonably withheld. Any monetary
award collected will be used first to cover any legal fees, costs, and other
expenses incurred by Licensor and Licensee in connection with the case on a pro
rata basis, and any remaining amount will then be paid to Licensee.



PART 4. INDEMNIFICATION



4.1  Licensee hereby indemnifies, undertakes to defend against and holds
harmless Licensor, its officers, directors, employees, and parent, subsidiary,
and affiliate companies from any and all claims, lawsuits, regulatory
violations, losses, or damages arising out of any alleged action or failure to
take action by Licensee in connection with the operation of the Licensee’s
business and/or Licensed Services sold under the Licensed Marks, including
without limitation any claims, lawsuits, losses, regulatory violations, and
damages, relating to any violations of Truth -in -Lending, or other consumer
credit federal or state laws, RESPA violations and/or any federal or state
insurance regulations. Licensor must notify Licensee as soon as it reasonably
becomes aware of any situation that may require indemnification, and any damage
to Licensee caused by a failure to do so will reduce the indemnification pro
rata. This indemnification obligation under Part 4.1 specifically excludes any
claim against Licensor based upon trademark infringement or a related cause of
action based upon use of the Licensed Marks.


    - 4 -  

--------------------------------------------------------------------------------

 


4.2  Licensor hereby indemnifies, undertakes to defend against and holds
harmless Licensee, its officers, directors, employees, and parent, subsidiary,
and affiliate companies from any and all claims, lawsuits, regulatory
violations, losses, or damages arising out of any claim of trademark
infringement or similar claim commenced after execution of this License
Agreement and arising out of the operation of the Licensee’s business and/or the
sale of Licensed Services under the Licensed Marks. Licensee must notify
Licensor as soon as it reasonably becomes aware of any situation that may
require indemnification, and any damage to Licensor caused by a failure to do so
will reduce the indemnification pro rata.



PART 5. QUALITY OF THE SERVICES



Licensee agrees that the nature and quality of services sold under the Licensed
Marks will be subject to the control of Licensor or its designee, as set forth
herein.


5.1  To satisfy the quality control requirements of this License Agreement,
Licensee agrees to continue providing services at the same level of quality that
it has used in the past as determined solely by Licensee’s maintenance of its
authority (directly or by its subsidiaries) to transact the business of
insurance in any state or subdivision thereof. In particular, Licensee, at its
own expense, shall maintain all applicable governmental licenses necessary to
sell auto insurance and any other of the Licensed Services that it desires to
provide in any state or jurisdiction, and shall promptly cure any failure to
maintain any governmental license that is required to conduct its business in
any state or subdivision thereof. The parties understand and agree that
insurance sales and market conduct practices, as well as financial capacity to
conduct its business, are highly regulated by governmental authorities and that
Licensee’s securing and maintaining the appropriate licenses or certificate of
authority required to transact insurance shall satisfy the quality control
aspect of this agreement with respect to any country or subdivision thereof. The
quality control provisions hereof apply on a state by state, jurisdiction by
jurisdiction basis, and Licensee’s failure to maintain approval to provide the
Licensed Services in a particular state or jurisdiction will not limit its
rights to use the Licensed Marks in any other state or jurisdiction.


5.2   Accompanying the annual royalty payment, Licensee shall provide to
Licensor written identification of each state in which Licensee (or its
subsidiaries) holds an insurance license, and a statement confirming for each
state whether such insurance license remains in effect and representative
samples of use of the Licensed Marks.



PART 6. TERMINATION



6.1  The parties agree that they are entering into this License Agreement based
upon their familiarity with each other, and that they would not necessarily
enter into a similar license agreement with any other entity.


6.2  If a party violates any of the terms of this License Agreement, the other
party shall give written notice of the breach to the party in violation who,
after receipt of such notice, shall have 180 days within which to cure such
breach. If the noticing party maintains that the breach is not cured within said
180-day period, the noticing party may initiate arbitration (under Part 17). The
License Agreement shall not terminate unless and until 180 days after an
arbitral tribunal decides that termination is proper. The arbitral tribunal must
consider the following principles:


    - 5 -  

--------------------------------------------------------------------------------

 


  · Termination by Licensor can only be based on Licensee’s failure to comply
with the quality control provisions of Part 5, the granting of unauthorized
sublicenses to use the mark to entities specifically rejected by Licensor, the
challenging of Licensor’s rights in the Licensed Marks, or the use of a mark
specifically prohibited by this License Agreement. Any other breach can only
give rise to money damages.




  · Termination can only be decided if the arbitral tribunal finds by a “clear
and convincing standard" that no less restrictive solution is possible. For
example, if the parties disagree about whether or not a violation of Part 5
hereof has occurred and is continuing under this License Agreement and an
arbitral tribunal agrees with Licensor, the arbitral tribunal cannot order
termination unless the arbitral tribunal finds it would be impossible for
Licensee to follow the arbitral tribunal’s finding or that Licensee repeatedly
and willfully refuses to follow the arbitral tribunal’s finding.




  · Termination must be decided on a geographic basis, using jurisdictions no
larger than states. For example, if Licensor alleges that the provisions of Part
5 have been violated in one state and, following the other provisions herein,
the arbitral tribunal finds termination is proper in that state, this License
Agreement will only terminate as to the state in which the arbitral tribunal
finds termination proper and the finding shall not have any other effect on the
License as to any other state. The Licensor has the burden of proof in every
jurisdiction. Upon termination in any particular jurisdiction, Licensee will
cease all use of the Licensed Marks in that jurisdiction. Nothing herein shall
prevent reinstatement of the license in a particular jurisdiction if Licensee is
able to prove that it subsequently cured any default that gave rise to
termination.




  · A fundamental purpose of this License Agreement is to allow Licensee to use
the Licensed Marks, and any result that prevents that is an extreme remedy that
would result in massive financial hardship to Licensee and the disruption of its
business and is not intended except in an highly unusual situation where it is
required to protect Licensor’s rights in the Licensed Marks.



6.3  Termination shall not affect the obligations of Licensee created by this
License Agreement including the indemnity provision in Part 4 and obligations
accrued as of the effective date of the termination.


6.4  (a) If this License Agreement (or a portion thereof) terminates after a
material breach by Licensee, all rights granted to Licensee hereunder as to the
terminated jurisdiction shall immediately revert to Licensor.


    - 6 -  

--------------------------------------------------------------------------------

 


     (b) If this License Agreement terminates in any jurisdiction after a
material breach by Licensor or pursuant to Part 13, then both this Agreement and
the concurrently entered assignment shall be considered to be void ab initio as
to that jurisdiction (with the exception of this Part 6.4(b) of this Agreement,
which will survive), and the rights of the parties will be determined in that
jurisdiction as if this Agreement and the concurrently entered assignment had
never been entered into as to that jurisdiction. In that case, in the event of
any dispute, each party may assert whatever claims or defenses it would have had
in that jurisdiction against the other as of the day before the date of this
License Agreement. The parties hereto agree that the parties entering into this
License Agreement and the terms of this Agreement are not relevant to show any
alleged admission by either party including any admission by Licensee that the
Licensed Marks are owned solely by Licensor (since this License Agreement
results from the resolution of disputed claims).


6.5  In the event that Licensor abandons all rights in the mark “CENTURY 21,”
Licensor agrees to transfer ownership of any right, title, and interest it may
have in the Licensed Marks for the Licensed Services to Licensee for the sum of
$10,000.00.



PART 7. REPRESENTATIONS AND WARRANTIES.



7.1  Licensor represents and warrants that it has full right, power, and
authority to enter into this License Agreement, to grant the License hereunder,
to perform all of its obligations hereunder, and to consummate all of the
transactions contemplated herein. Licensor agrees and acknowledges that other
than those representations explicitly contained in this License Agreement, no
representations, warranties, or guarantees of any kind have been made to
Licensor by Licensee or anyone acting on Licensee’s behalf.


7.2  Licensee represents and warrants that it has full right, power, and
authority to enter into this License Agreement, to perform all of its
obligations hereunder and to consummate all of the transactions contemplated
herein and that as a result of entering into this License Agreement, Licensee
shall not violate any contractual or other right of any third party. Licensee
agrees and acknowledges that other than those representations explicitly
contained in this License Agreement, no representations, warranties, or
guarantees of any kind have been made to Licensee, either by Licensor or its
Affiliates, or by anyone acting on Licensor’s behalf.


7.3  Licensor and Licensee each represent and warrant that (i) this License
Agreement constitutes a valid and legally-binding obligation, (ii) the execution
and delivery of this License Agreement and the performance of obligations
hereunder have been duly authorized by all requisite corporate authorities and
(iii) no other corporate resolutions, proceedings, or consents are required in
connection with the execution, delivery, and performance of this License
Agreement.



PART 8. NOTICES



All notices and statements to be given pursuant to this License Agreement shall
be sent by facsimile, and also by either certified mail, postage prepaid, return
receipt requested or by overnight courier as follows:


    - 7 -  

--------------------------------------------------------------------------------

 

 

 
To Licensor:
 
With a copy to:
         
Kathryn Geib, Esq.
 
Michael A. Grow, Esq.
 
Vice President
 
Arent Fox, PLLC
 
Cendant Corporation
 
1050 Connecticut Avenue, N.W.
 
1 Sylvan Way
 
Washington, DC 20036-5339
 
Parsippany, NJ 07054
             
Facsimile: (973) 496-4624
 
Facsimile: (202) 857-6395
         
To Licensee:
 
With a copy to:
         
21st Century Insurance Group
 
Scott A. Edelman, Esq.
 
Attn: General Counsel
 
Gibson, Dunn & Crutcher LLP
 
6301 Owensmouth Avenue
 
2029 Century Park East
 
Woodland Hills, CA 91367
 
Los Angeles, CA 90067
         
Facsimile: (818) 704-3737
 
Facsimile: (310) 552-7041



Each party shall promptly notify the other of any change of address. The date of
mailing shall be deemed the date the notice or statement is received by the
recipient.



PART 9. NO FRANCHISE, JOINT VENTURE, PARTNERSHIP OR AGENCY



9.1  Both parties agree that this License Agreement is a trade name and service
mark license only, and neither party intends to create any franchise
relationship hereby. Licensee shall assume full responsibility for and control
over all operations of its business, and the provisions relating to the nature
and quality of goods or services sold by Licensee . The manner in which Licensee
may display the Licensed Marks are included in this License Agreement solely for
the purpose of protecting the integrity, reputation, and goodwill associated
with Licensor and the Licensed Marks.


9.2  Nothing herein shall be construed as placing the parties in the
relationship of franchisor or franchisee, partners, joint venturers, employer or
employee, or as principal or agent. Neither party shall have the power to
obligate or bind the other in any manner except as otherwise expressly provided
by this License Agreement.


9.3  The parties have bargained at arms’ length in this transaction.



PART 10. ASSIGNMENTS



10.1    Subject to the provisions in Part 1.2, Licensee may sublicense its
rights hereunder to affiliate entities (which are currently affiliated or which
become affiliated after the date hereof) that agree to be bound by all the terms
binding Licensee other than the royalty obligations of Part 2 (“Affiliates”).
Licensee may further sublicense to any subsidiary that is directly or indirectly
wholly owned by Licensee without any notification to Licensor or any right of
approval by Licensor. In the event of any sublicense to any entity that becomes
affiliated after the date hereof (and which is not a wholly-owned direct or
indirect subsidiary of Licensee), Licensee shall by January 15 of the following
year identify such new sublicensees in writing to Licensor. Upon receipt of
notice of sublicense, Licensor shall have the right to approve each such new
sublicensee reported, which approval shall not be unreasonably withheld. In the
event that Licensor does not object within 45 days of receiving notice of
sublicense, Licensor shall be deemed to have approved such sublicense. In the
event that Licensor does object to any specific new sublicensee, the sublicense
shall terminate as to such sublicense within 270 days unless such termination is
stayed or revoked by an arbitral tribunal under the procedures in Part 17.


    - 8 -  

--------------------------------------------------------------------------------

 


10.2    Licensee may assign its rights and obligations hereunder in connection
with a change of control of Licensee or the sale of substantially all the assets
used by Licensee in connection with the Licensed Services, provided that it
promptly furnishes notice of such assignment to Licensor. Licensee may assign a
portion or all of its rights and obligations herein to a wholly-owned direct or
indirect subsidiary without further consent of Licensor or notice to Licensor,
so long as such subsidiary agrees to be bound in writing by all of the terms and
conditions hereof. Otherwise, Licensee shall not assign, or transfer any rights
granted hereunder without the prior written consent of Licensor, which Licensor
will not unreasonably withhold.


10.3    Licensor may assign its rights and obligations hereunder, provided that
it promptly furnishes notice of such assignment to Licensee.



PART 11. NO WAIVER



None of the terms of this License Agreement can be waived or modified except by
an express agreement in writing signed by both parties. There are no
representations, promises, warranties, covenants, or undertakings other than
those contained in this License Agreement, which represents the entire
understanding of the parties. Each party hereto has been fully advised by legal
counsel prior to entering into this License Agreement. The failure of either
party to enforce, or the delay by either party in enforcing, any of its rights
under this License Agreement shall not be deemed a continuing waiver or a
modification of the License Agreement, and either party may undertake legal
action to enforce any or all of such rights.



PART 12. GOVERNING LAW



This License Agreement shall be construed in accordance with and governed by the
laws of the state of California, notwithstanding its choice of law provisions.
As to any matter concerning trademark law, this Agreement shall be governed by
Federal law.



PART 13. SEVERABILITY



In the event that any provision herein is held invalid, the remainder of this
License Agreement shall (1) if both parties agree, be interpreted and enforced
as though such provision were not contained herein, or (2) if both parties do
not agree, the rights of the parties will be determined under Section 6.4(b).



PART 14. BINDING EFFECT



This License Agreement shall be binding upon the parties, their successors and
assigns, and upon all others acting by or through them, or with or under their
direction, or in privity therewith.


    - 9 -  

--------------------------------------------------------------------------------

 


PART 15. NO THIRD PARTY BENEFICIARIES



Nothing in this License Agreement will be construed to give any rights to any
third party, and no third party may reasonably rely on any provision of this
License Agreement.



PART 16. FURTHER ASSURANCES



The Parties agree to cooperate in the execution, in a timely manner, of any and
all documents that are, or may be, necessary or appropriate in order to give
full effect to this Agreement.
 



PART 17. DISPUTE RESOLUTION



Any controversy, claim, or dispute arising out of or related to this License
Agreement or the existence, interpretation, performance, or breach hereof,
including but not limited to alleged violations of state or federal statutory or
common law rights or duties, shall be resolved solely and exclusively by final
and binding arbitration initiated and conducted according to JAMS/Endispute
Comprehensive Arbitration Rules and Procedures in effect as of the date hereof,
including (unless rejected by agreement of both parties) the Optional Appeal
Procedure provided for in such rules (the “Arbitration Rules”), which shall be
modified as necessary for the purposes of any arbitration hereunder to provide
as much as practicable the discovery that would be available in a Federal Court
litigation on these topics. Such arbitration shall be conducted in Los Angeles,
CA or another site of Licensee's headquarters, if initiated by Licensor, and in
New York, NY or another site of Licensor’s headquarters, if initiated by
Licensee, before three neutral arbitrators who have substantial experience and
expertise in trademark matters, appointed in accordance with the Arbitration
Rules. Any appeal shall be heard and decided by a panel of three neutral
arbitrators. All arbitrators shall be retired judges or justices of any state or
federal court, and shall in their substantive (as opposed to procedural or
discovery-related) rulings, apply the law specified in the choice of law
provisions of this License Agreement. The arbitrators may award costs, including
the arbitrators’ fees, and reasonably attorneys’ fees to the prevailing party.


If JAMS/Endispute is no longer in existence, the parties will arbitrate in a
mutually agreed forum. If the parties cannot agree on a forum, the parties will
ask the Los Angeles Superior Court to select an appropriate arbitral forum.



PART 18. ENTIRE AGREEMENT



This License Agreement constitutes the entire agreement between the parties
hereof and supersedes and cancels any prior agreements, representations,
warranties, or communications, whether or written, among the parties hereto
relating to the transactions contemplated hereby or the subject matter herein.
Neither this License Agreement nor any provision hereof may be changed, waiver,
discharged or terminated except by an agreement in writing signed by the party
against whom the enforcement of such change, waiver, discharge, or termination
is sought.



PART 19. COUNTERPARTS


    - 10 -  

--------------------------------------------------------------------------------

 


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

LICENSOR:   LICENSEE:       CENTURY 21 REAL ESTATE CORPORATION   21ST CENTURY
INSURANCE GROUP          
By:
/s/ Steve Tanner
 
By:
/s/ Bruce W. Marlow
         
Name:
Steve Tanner
 
Name:
Bruce W. Marlow
         
Title:
Vice President
 
Title:
President and CEO
         
Date:
November 29, 2004
 
Date:
December 7, 2004




    - 11 -  

--------------------------------------------------------------------------------

 

 
SCHEDULE A
 
 
21ST CENTURY
 
21ST CENTURY INSURANCE
 
21ST CENTURY GROUP
 
21ST CENTURY INSURANCE GROUP
 
21ST CENTURY CASUALTY
 
21ST CENTURY INDEMNITY
 
21ST CENTURY INSURANCE AND FINANCIAL SERVICES



Any mark of the form "21ST CENTURY generic/descriptive term," wherein the
generic or descriptive term relates to insurance services.


Any mark whose word-components are licensed herein, which is used in a stylized
form or with a design element


Any successor mark to the marks included herein (e.g., “22ND CENTURY
INSURANCE”).


The marks in Serial Nos. 75/721881, 75/721879, 76/181517, and Registration No.
2,700,705. (The inclusion of any trademark application or registration shall not
be construed to transfer any right in any design element from Licensee to
Licensor, and the parties acknowledge that Licensee is the owner of the design
elements in the above applications and registrations.)


“21ST” may be written as “TWENTY-FIRST” or “TWENTY FIRST” in any of the marks of
this Schedule A.


Any of the marks of this Schedule A may be written in any capitalization or
stylization so long as they do not appear in the color combination gold and
black or gold alone, and with any design element so long as such design element
is dissimilar from any designs used by Century 21 prior to its adoption by
Licensee, unless prior approval is obtained from Century 21.



    - 12 -  

--------------------------------------------------------------------------------

 


